DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 05/08/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 08/12/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

Claims 1-20 are allowed.  











Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes price target optimization.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  

The closest prior art is FRANCON et al. (US 2020/0311556 A1), Process And System Including An Optimization Engine With Evolutionary Surrogate-Assisted Prescriptions.  FRANCON discloses, “The technology disclosed relates generally to using evolutionary computation to optimize decision making strategies. More particularly, surrogate predictor model is trained, e.g., with historical data, and a prescriptor model, decision maker, is evolved against the surrogate predictor model.”  FRANCON differ from the instant invention in that the claims and details do not fully disclose or fairly teach all of the limitations contained within the independent claims, either in part or as a whole.  








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

McKinsey and Company. Marketing & Sales Big Data, Analytics, and the Future of Marketing & Sales. (March 2015).  Retrieved online 01/02/2022.  https://www.mckinsey.com/~/media/McKinsey/Business%20Functions/Marketing%20and%20Sales/Our%20Insights/EBook%20Big%20data%20analytics%20and%20the%20future%20of%20marketing%20sales/Big-Data-eBook.ashx

McKinsey Global Institute.  ARTIFICIAL INTELLIGENCE THE NEXT DIGITAL FRONTIER? (June 2017).  Retrieved online 01/02/2022.  https://www.mckinsey.com/~/media/mckinsey/industries/advanced%20electronics/our%20insights/how%20artificial%20intelligence%20can%20deliver%20real%20value%20to%20companies/mgi-artificial-intelligence-discussion-paper.ashx

Venelin Valkov.  Smart Discounts with Logistic Regression | Machine Learning from Scratch (Part I).  (Mar 31, 2019).  Retrieved online 01/02/2022.   https://towardsdatascience.com/smart-discounts-with-logistic-regression-machine-learning-from-scratch-part-i-3c242f4ded0

VENDAVO.COM. Best Practices for B2B Price Rebates and Incentives. (April 19, 2017).  Retrieved online 01/02/2022. https://www.vendavo.com/pricing/b2b-rebates-incentives-best-practices/




Foreign Art:

YAMANAKA YUKI et al.  INFORMATION ANALYSIS DEVICE, INFORMATION ANALYSIS METHOD, AND INFORMATION ANALYSIS PROGRAM. (JP 2018/073349 A)

SEGA SHINICHIRO et al. INFORMATION ANALYSIS APPARATUS, INFORMATION ANALYSIS METHOD, AND PROGRAM. (JP 2019/046173 A)

NAKAHARA TAKAHIRO et al.  SERVICE PROVISION SYSTEM, ADVERTISEMENT RELATED SERVICE PROVISION SYSTEM, USER SIDE FACILITY AND USER SIDE ADVERTISEMENT FACILITY. (JP 2019/215778 A)

	BAYDAR, CERN M et al. RETAIL STORE PERFORMANCE OPTIMIZATION SYSTEM. (WO 3083732 A2)

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)